Citation Nr: 0025421	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
November 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
dysthymia and assigned a 10 percent evaluation.  This 
evaluation was increased to 50 percent in a September 1996 
rating decision.  As the 50 percent evaluation is less than 
the maximum available under the applicable diagnostic 
criteria, the veteran's claim for a higher initial evaluation 
remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board remanded this case to the RO for further 
development in February 1998, and the case has since been 
returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period from November 22, 1994 until September 
18, 1995, the veteran's dysthymia was productive of 
symptomatology that was no more than considerable in degree, 
with suicidal thoughts but no plan.

3.  During the period from September 19, 1995 until February 
15, 1996, the veteran's dysthymia precluded her from 
obtaining or retaining employment.

4.  During the period on and after February 16, 1996, there 
has been evidence of the veteran's employment, and her 
dysthymia has not been shown to be more than considerably 
disabling.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for dysthymia have not been met for the period from November 
22, 1994 until September 18, 1995.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9433 (1999); 38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

2.  The criteria for a 100 percent evaluation for dysthymia 
have been met for the period from September 19, 1995 until 
February 15, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9433 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).

3.  The criteria for an evaluation in excess of 50 percent 
for dysthymia have not been met for the period on and after 
February 16, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9433 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9405 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist her in developing the 
facts pertinent to her claim under 38 U.S.C.A. § 5107(a) 
(West 1991).  

In a June 1995 rating decision, the RO granted service 
connection for dysthymia and assigned a 10 percent 
evaluation, effective from November 22, 1994, on the basis of 
in-service treatment for depression and the results of a 
February 1995 VA examination.  During this examination, the 
veteran reported restlessness and depressive stages.  Upon 
examination, the veteran did not appear to be depressed or 
anxious; rather, she seemed poised and socially rather self-
confident, if perhaps mildly shy.  The veteran was normally 
oriented, and there was no evidence of memory impairment.  
The diagnosis was dysthymia, of mild to moderate severity, 
and a Global Assessment of Functioning (GAF) score of 75 was 
assigned.

In July 1995, the veteran was seen on several occasions by a 
VA social worker.  During one session, the veteran claimed 
that she "just wants to die" but that suicide was "not an 
option."  She also indicated that she was upset with the 
nature of her physical therapy for chronic pain.  In August 
1995, the veteran told her social worker that she had lost 
her job as a waitress after "completely 'shutting down'" 
after a lunchtime rush.  Later in that month, she described 
suicidal thoughts but denied a current intent of suicide.

On September 19, 1995, the veteran's VA social worker 
provided a statement regarding her current psychiatric 
condition.  In this letter, the social worker noted that the 
veteran experienced major impairment in relationships with 
others and had a "demonstrated inability to maintain 
employment."  Other symptoms included impaired judgment, 
severe mood swings, expressions of a desire to die, and panic 
attacks.  The social worker indicated that the veteran's 
highest GAF score in the past year was 70, but her current 
score was 40.

Also, in a November 1995 statement, a VA doctor indicated 
that the veteran suffered from general anxiety disorder and 
dysthymia.  This doctor noted that the veteran functioned 
"very marginally" and was unable to hold any full-time job 
for any length of time.  A GAF score of 60 was assigned.  In 
a December 1995 statement, this same doctor noted that the 
veteran had discontinued the use of antidepressive 
medications because of severe side effects.  

In January 1996, the veteran underwent a private psychiatric 
examination for the purposes of the determination of 
eligibility for Social Security Administration benefits.  
During this examination, she reported social isolation, 
frequent crying spells, thoughts of death and dying, poor 
concentration, excessive sleep, erratic eating, and loss of 
sexual desire.  Upon examination, the veteran had good 
insight, and her thought process was coherent and well-
organized.  She denied hallucinations, delusions, 
persecutions, obsessions, or suicidal ideation, but she did 
report feelings of helplessness and hopelessness.  Her mood 
was anxious and depressed.  The Axis I diagnoses were PTSD, 
panic disorder with agoraphobia, and recurrent major 
depression, and a GAF score of 50 was assigned.

Subsequent to this examination, the veteran continued her VA 
social work sessions.  On February 16, 1996, the veteran 
reported recent behavioral outbursts in which she ended up 
yelling at friends and family members when feeling anxious or 
overwhelmed.  She also reported that she was working for her 
sister's catering company for approximately 20 hours per 
week.  In March 1996, the veteran's social work consultation 
was conducted over the telephone because she reported that 
she felt unable to leave her house.  However, in May 1996, 
the veteran indicated that she had taken on a second job.

The veteran testified at a VA hearing in May 1996.  During 
this hearing, she reported that she still had nightmares 
about being raped in service.  Also, the veteran indicated 
that she had been unable to retain employment since service, 
as she sometimes had to stay in bed "for days."  

During a June 1996 VA examination, the veteran reported 
anxiety attacks, nightmares, and flashbacks of being raped in 
service.  Also, she stated that she had not been able to keep 
a job since service and could not "tolerate the pressure . . 
. due to her inability to function" in a crowd or among a 
group of people.  Upon examination, the veteran was alert, 
oriented times three, and "somewhat cooperative."  Her mood 
was slightly "down," and her affect was slightly tense.  
There was no evidence of psychotic symptoms, a thought 
disorder, suicidal or homicidal thoughts, cognitive or memory 
deficits, or a speech disorder.  Personal hygiene was good, 
and the veteran had "some insight" into her problems and 
fair judgment.  The examiner noted that the veteran appeared 
to be "somewhat evasive" in her description of the rape 
incident in service and was not really "emotionally 
involved" with her feelings about what happened during the 
incident.  The Axis I diagnoses were possible post-traumatic 
stress disorder, mild to moderate; rule out anxiety disorder, 
not otherwise specified; a history of alcohol use, abuse, and 
dependency; a history of marijuana abuse in the past; and a 
history of a substance abuse-induced mood disorder.  A GAF 
score of 60 was assigned.  In view of this report and the 
previous social work reports, the RO, in a September 1996 
rating decision, increased the disability evaluation for 
dysthymia to 50 percent, effective from November 22, 1994.

A VA social work record from June 1996 reflects that the 
veteran had been hospitalized following an Ativan overdose.  
A September 1996 record indicates that the veteran reported 
high anxiety and depression levels, with increased paranoia 
and suicidal thoughts without plans.  In November 1996, the 
veteran reported that she was "in a manic phase" and had 
been disassociating more lately.  In February 1997, the 
veteran was seen following the death of her boyfriend.

The veteran underwent a further VA psychiatric examination in 
March 1997, during which she described a suicide attempt in 
June 1996 involving an overdose of medication.  Also, the 
veteran indicated that she was last employed in June 1996 and 
was not presently able to work because of anxiety attacks and 
feelings of self-consciousness in public.  Upon examination, 
the veteran's speech was alternately slow and pressured, and 
she was in a pensive mood.  No affective lability was noted, 
and the veteran was able to maintain her composure during the 
examination.  The veteran's thinking functions were not 
unusual, despite some periods of accelerated thought.  No 
anxiety was manifested during the interview.  The veteran was 
well-oriented in all spheres during the examination, and her 
memory was described as adequate.  Also, her intellectual 
functions and abstract thinking were noted to be very 
satisfactory.  The Axis I diagnoses were a chronic mood and 
anxiety disorder, related to substance abuse; a chronic 
tobacco use disorder; unresolved post-traumatic stress 
disorder; and a chronic misuse of benzodiazepines and 
propoxyphene.  A GAF score of 70 was assigned.

Subsequent VA records, dated through April 1998, indicate 
treatment for depression, nightmares, and hearing voices.

During her November 1999 VA psychiatric examination, the 
veteran described variable levels of depression but denied 
anhedonia, hopelessness, or suicidal ideation.  Also, she 
indicated that nightmares and flashbacks were not currently 
problems for her.  However, she noted that she had not worked 
for approximately 2.5 years.  Upon examination, the veteran's 
speech was of normal form and rate.  However, her affect was 
depressed and tearful, and her mood was depressed.  There was 
no evidence of auditory or visual hallucinations, delusions, 
thought disorders, or suicidal or homicidal ideation.  The 
veteran was oriented times three, and there was no evidence 
of memory impairment, obsessive thoughts, or compulsive 
rituals.  Also, the veteran showed good insight into her 
illness.  The Axis I diagnosis was dysthymia, and a GAF score 
of 62 was assigned.  In explaining this score, the examiner 
noted that the veteran's current depressive symptoms appeared 
to be causing mild social dysfunction at the present time.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time if changes in the degree of severity of the veteran's 
disability are shown by the record.  See generally Fenderson 
v. West. 12 Vet. App 119 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a recent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996), in effect through November 6, 1996 and applicable in 
this case under Karnas, a 50 percent evaluation was warranted 
for a dysthymic disorder in situations where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent disability evaluation 
was warranted in situations where the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
disability evaluation was warranted in circumstances 
including where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or a 
demonstrable inability to obtain or retain employment.  The 
Court has held that the latter criteria present three 
independent bases for a grant of a 100 percent evaluation.  
See Johnson v. Brown, 7 Vet. App. 95, 98 (1994).  

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (1999), in effect from November 7, 1996, a 50 
percent disability evaluation encompasses a dysthymic 
disorder manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for a dysthymic disorder manifested by occupational 
and social impairment, with deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or the inability to establish and maintain 
effective relationships.   A 100 percent disability 
evaluation is warranted for a dysthymic disorder which is 
productive of total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for the names of close relatives, own occupation, or own 
name. 

In this case, the Board observes that the evidence of record 
dated prior to September 19, 1995 indicates that the veteran 
had suicidal thoughts, but she was not actually contemplating 
suicide.  The psychiatrist who examined the veteran in 
February 1995 opined that her dysthymia was mild to moderate 
in degree.  There is no evidence of dysthymia that was more 
than considerably disabling during this period, and the 
specific symptoms noted in the revised criteria for a 70 
percent evaluation for dysthymia also were not shown during 
this period.  As such, there is no basis for an evaluation in 
excess of 50 percent for dysthymia for the period from 
November 22, 1994 until September 18, 1995.

However, several subsequent mental health records show a 
substantial increase in the severity of the veteran's 
dysthymia.  Significantly, the September 19, 1995 statement 
from a VA social worker indicates that the veteran had a 
"demonstrated inability to maintain employment."  In a 
November 1995 statement, a VA psychiatrist, while assigning a 
GAF score of 60, indicated that the veteran's functioning was 
so marginal that she would not be able to maintain 
employment.  Additionally, a January 1996 private psychiatric 
examination report indicates a GAF score of 50, which, under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), signifies 
serious symptoms or serious impairment in social and 
occupational functioning, such as an inability to maintain a 
job.  Under the prior criteria for evaluating dysthymia, a 
demonstrable inability to obtain or maintain employment 
provides a basis for a 100 percent evaluation.  See Johnson 
v. Brown, supra.  

While the Board finds that evidence dated from September 19, 
1995 supports a 100 percent evaluation for dysthymia, 
evidence dated from February 16, 1996 suggests an improved 
disability picture.  On that date, the veteran reported that 
she was working approximately 20 hours per week.  The Board 
is aware that subsequent records show that the veteran is not 
presently working.  However, the veteran's June 1996 and 
March 1997 VA examination reports indicate GAF scores of 60 
and 70, respectively, which, under the DSM-IV, signify mild 
to moderate impairment.  Similarly, the VA psychiatrist who 
examined the veteran in November 1999 described her social 
dysfunction as mild.  This evidence clearly does not suggest 
a psychiatric disability that is more than considerable in 
degree, and the specific symptoms listed in the revised 
criteria for evaluations of 70 percent and 100 percent have 
also not been shown during the period on and after February 
16, 1996.  The Board thus finds that the prior 50 percent 
evaluation should again be effectuated during this period.  
The assignment of these ratings is consistent with Fenderson, 
in which the Court explicitly found that "staged" ratings 
may be assigned in cases stemming from an initial grant of 
service connection, depending on the facts found.

Overall, the Board finds that the evidence of record supports 
a 100 percent evaluation for the veteran's dysthymia for the 
period from September 19, 1995 through February 15, 1996.  
However, for the periods from November 22, 1994 until 
September 18, 1995 and from February 16, 1996 until the 
present time, the 50 percent evaluation remains warranted.  
In regard to the periods of time during which the Board has 
continued the 50 percent evaluation, the Board acknowledges 
that, under 38 U.S.C.A. § 5107(b) (West 1991), all doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  However, as the preponderance 
of the evidence is against the assignment of evaluations in 
excess of 50 percent during those periods, this doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that her service-connected dysthymia has markedly interfered 
with her employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that this disorder has necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an evaluation in excess of 50 percent for 
dysthymia for the period from November 22, 1994 until 
September 18, 1995 is denied.

Entitlement to a 100 percent evaluation for dysthymia for the 
period from September 19, 1995 until February 15, 1996 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to an evaluation in excess of 50 percent for 
dysthymia for the period on and after February 16, 1996 is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

